Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered June 8, 1995, convicting defendant, after a nonjury trial, of sexual abuse in the third degree and assault in the third degree, and sentencing him to two concurrent terms of conditional discharge of 1 year and a $500 fine, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There was ample evidence of “physical injury’ (see, Penal Law § 10.00 [9]; Matter of Philip A., 49 NY2d 198; Matter of Dominick V., 223 AD2d 453).
Defendant’s claim that the court was required to make specific findings of fact with respect to his conviction for sexual abuse in the third degree is without merit (see, People v Carter, 63 NY2d 530, 539). As the charges herein were not identical, the court was not required to explain the link of the counts charged to specific facts in announcing the verdict (compare, People v Caliendo, 158 AD2d 531). Concur—Sullivan, J. P., Rosenberger, Wallach and Tom, JJ.